866 A.2d 1288 (2005)
272 Conn. 918
STATE of Connecticut
v.
Jimmie R. BLETSCH.
Supreme Court of Connecticut.
Decided January 20, 2005.
James B. Streeto, assistant public defender, in support of the petition.
Eileen F. McCarthy, assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 86 Conn.App. 186, 860 A.2d 299 (2004), is granted, limited to the following issues:
"1. Did the Appellate Court properly determine that the trial court did not abuse its discretion in denying the defendant's motion for exemption from the sex offender registry?
"2. Did the Appellate Court properly conclude that the defendant's convictions for sexual assault in the second degree and risk of injury to a child did not constitute double jeopardy?"
The Supreme Court docket number is SC 17340.